DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
Response to Amendment
The amendment filed 12/10/2020 has been entered. Claims 1, 8 and 15 have been amended and claims 2-4, 9-11 and 16-18 have been canceled.
Response to Arguments
Applicant’s arguments, see Remarks filed 12/10/2020, have been fully considered and are persuasive.  The all previous objections and rejections have been withdrawn.
Acknowledge
In claim 15, “computer-readable storage medium” has been interpreted as excluding transitory medium according to paragraph 0051 of the specification filed 08/28/2018.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (Emphasis added below):
1. (Currently Amended) A computer-implemented method comprising: 

identifying, by the application, each instance of the sensitive data in the application data and whether each instance of the sensitive data includes syntactic requirements; 
generating, by the application, a clean copy of the application data, wherein the generating the clean copy comprises: 
deleting each instance of the sensitive data from the application data that does not include syntactic requirements; 
determining a valid format of each instance of the sensitive data that includes syntactic requirements; and 
substituting, for each instance of the sensitive data that includes syntactic requirements, an instance of non-sensitive data with a format matching the substituted sensitive data, wherein the valid format comprises a syntax for the sensitive data; and 
returning the clean copy responsive to the request to copy the application data[[,]].

5. (Original) The computer-implemented method of claim 1 further comprising: a removing each instance of the sensitive data comprises deleting each instance of the sensitive data.

12. (Original) The system of claim 8 further comprising: a removing each instance of the sensitive data comprises deleting each instance of the sensitive data.

19. (Original) The computer-program product of claim 15 further comprising: a removing each instance of the sensitive data comprises deleting each instance of the sensitive data.

Allowable Subject Matter
Claims 1, 5-8, 12-15 and 19-20 are allowed.
No statement for examiner's reason for allowance: Applicant’s remarks filed on 12/10/2020, are persuasive as applicant's reply makes evident the reason for allowance and satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of applicant's remarks in the Amendment filed on 12/10/2020 point out the reasons for claims which are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dynamic content redaction: Panchapakesan et al. (US 20160378999 A1) ¶0071, As for copying, at step 630, the process includes identifying whether an instruction is received to copy a data file; ¶0072, At step 634, the process includes generating a new copy of the data file, where the new copy of the data file includes at least one masked or redacted portion of content. the redaction layer generator 138 can generate a new copy of the data file including the content 210.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CHAU LE/Primary Examiner, Art Unit 2493